United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1285
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Willie Israel Navarette

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                   for the District of North Dakota - Bismarck
                                   ____________

                           Submitted: February 19, 2021
                               Filed: May 6, 2021
                                 ____________

Before LOKEN, BENTON, and KELLY, Circuit Judges.
                           ____________

KELLY, Circuit Judge.

       Based on evidence discovered during a traffic stop, Willie Navarette was
indicted for and eventually convicted of possessing a firearm and ammunition after
having been convicted of a felony. 18 U.S.C. §§ 922(g)(1), 924(a)(2). On appeal, he
argues that the district court1 erred in denying his motion to suppress and in allowing
the government to use his testimony from the suppression hearing at trial. We affirm.

                                           I.

       In the early hours of May 30, 2018, Sergeant Kristiina Ravaska of the Williston
Police Department was on patrol in Williston, North Dakota. At 1:57 am, she noticed
a blue Dodge Durango with its driver’s side headlamp out and initiated a traffic stop.
After the driver pulled over, Sergeant Ravaska approached the driver’s side window,
where she found Navarette alone in the car. She requested his driver’s license, proof
of insurance, and registration information. Navarette responded that he did not have
any of these documents but provided her with his name and date of birth. Sergeant
Ravaska returned to her patrol car to run Navarette’s information. As she did so,
Officer Jason Barten arrived on the scene. Though Sergeant Ravaska was unable to
find any record of a driver’s license in Navarette’s name, she learned that he was on
federal probation. Sergeant Ravaska then returned to Navarette and told him she
could not find his driver’s license information. In her account at the suppression
hearing, which the district court credited, she noticed Navarette making a “patting
motion on his pockets” and “asked him if he’d be willing to step out and check his
person to see if his driver’s license was in his pockets or on his person or anywhere.”2
Navarette opened the door and stepped out of the car; as he did so, Sergeant Ravaska
noticed a loaded gun magazine in the pocket of the door. By her estimation, this
happened around 2:12 am, 15 minutes into the stop.




      1
       The Honorable Daniel L. Hovland, United States District Judge for the District
of North Dakota.
      2
      Navarette testified at the suppression hearing that Sergeant Ravaska ordered
him out of the vehicle more forcefully.

                                          -2-
       Once Navarette was out of the car, Sergeant Ravaska asked him what he was
on federal probation for, and he said, “a weapons violation.” She also asked about
the magazine and whether it was a violation of the terms of his supervision to possess
it. He replied that he didn’t know whether it was a violation and hadn’t known that
the magazine was in the car, as he had purchased the vehicle only a couple of days
prior. As Navarette was speaking, Sergeant Ravaska noticed that he “kind of started
moving towards the driver’s side” of the car and became concerned he might be
trying to get back in the driver’s seat. At approximately 2:18 am, she took hold of his
wrist and informed him that she was detaining him.

        With the assistance of Officer Barten, Sergeant Ravaska handcuffed Navarette.
She advised Navarette of his Miranda rights and received confirmation that he
understood them. Then, after obtaining his consent, she patted him down and
discovered an empty leather holster on his belt. During this time, Officer Barten was
by the open driver’s side door, looking inside the car with his flashlight. From that
position, Officer Barten observed a handgun between the driver’s seat and the center
console. A further search of the car revealed two more guns covered by clothing and
a few boxes of ammunition inside a bag in the backseat, as well as mail addressed to
Navarette. Upon completion of the search, Sergeant Ravaska placed Navarette under
arrest.

       Following his arrest, Navarette was indicted on one count of possessing a
firearm and ammunition after having been convicted of a felony. He moved to
suppress evidence obtained from the May 30 stop, arguing that it was seized as the
result of an unlawful search. The district court held a suppression hearing, where
both Sergeant Ravaska and Navarette testified. As is relevant here, Navarette
explained that he had purchased the Dodge Durango two days before he was pulled
over. He said that he bought it from a seller he didn’t know and that the seller did not
provide him with a title to the car. Navarette claimed that he had not previously
experienced problems with the headlights. He added that he knew they were working

                                          -3-
properly the night Sergeant Ravaska pulled him over because he saw them while
getting in and out of the car to visit convenience stores earlier in his drive. The
district court denied the motion to suppress.

       Navarette’s case then proceeded to trial, where the main issue was whether he
knowingly possessed the firearms and ammunition at issue. Navarette’s defense was
that he was unaware that the firearms and ammunition were in the car and so was not
in knowing possession of them. He took the stand in his own defense and testified
that, on the night of May 30, 2018, he went to the house of a friend of a friend who
was selling a Dodge Durango. Navarete was interested in purchasing the vehicle but
wanted to test drive it first. He explained that the car was messy and poorly lit when
he first saw it, that he did not inspect the interior, and that he took his jacket off after
he got in for the test drive and put it over the center console, which may have
obscured his view of the gun that was later discovered there. In his account, he got
into the car for the test drive without knowing of its contents. He had been driving
the car for only 15 minutes, he claimed, when Sergeant Ravaska pulled him over. He
said that he never told Sergeant Ravaska that he had purchased the car two days
earlier (as she testified) and denied knowledge of any of the firearms and ammunition
it contained.

       On cross examination, the prosecutor inquired about a number of statements
Navarette made under oath during his suppression hearing that conflicted with his
testimony at trial. The prosecutor asked if he remembered his previous testimony that
he had purchased the car two days prior to his arrest. He also asked Navarette if he
recalled testifying that he inspected the car before purchasing it and that he had been
driving for some time and had visited at least two convenience stores before he was
pulled over. Navarette responded that he remembered making those statements. His
counsel made no objection to the prosecutor’s line of questioning.




                                            -4-
       During his closing argument, Navarette’s attorney maintained that Navarette
did not knowingly possess the firearms and ammunition at least in part because he
was simply test driving the car and did not know what was in it. The prosecutor
directed the jury to the evidence it believed proved Navarette’s knowing possession,
including Sergeant Ravaska’s account of her conversation with Navarette during the
traffic stop, during which he told her that he had bought the car two days earlier. In
addition, the prosecutor highlighted Navarette’s testimony at trial that the car didn’t
belong to him and told the jury, “[I]n considering whether you believe that testimony,
you can consider . . . whether that witness said something different at an earlier time
and the general reasonableness of the testimony in light of all the evidence and any
other factors that bear on credibility.” The prosecutor then listed the ways in which
Navarette’s testimony at trial contradicted his testimony at the suppression hearing.

      The jury returned a guilty verdict on the count charged, and Navarette now
appeals.

                                         II.

                                          A.

       Navarette first argues that the district court erred in denying his motion to
suppress, contending that his stop was unnecessarily prolonged and became an arrest
unsupported by probable cause. We review the district court’s factual findings for
clear error and its legal conclusions de novo. United States v. Morris, 915 F.3d 552,
555 (8th Cir. 2019).

       “Because it is subject to Fourth Amendment protections against unreasonable
searches and seizures, a traffic stop must be supported by either reasonable suspicion
or probable cause” to believe that the driver has committed a traffic violation. United
States v. Soderman, 983 F.3d 369, 374 (8th Cir. 2020). A traffic stop supported by

                                         -5-
probable cause or reasonable suspicion may nonetheless violate the Fourth
Amendment if it lasts longer than necessary to effectuate its “mission—to address the
traffic violation that warranted the stop and attend to related safety concerns.”
Rodriguez v. United States, 575 U.S. 348, 354 (2015) (internal citation omitted).
“Beyond determining whether to issue a traffic ticket, an officer’s mission includes
‘ordinary inquiries incident to the traffic stop,’” such as “checking the driver’s
license, determining whether there are outstanding warrants against the driver, and
inspecting the automobile’s registration and proof of insurance.” Id. at 355 (quoting
Illinois v. Caballes, 543 U.S. 405, 408 (2005)). When complications arise carrying
out these tasks, “police may reasonably detain a driver for a longer duration than
when a stop is strictly routine.” United States v. Olivera-Mendez, 484 F.3d 505, 510
(8th Cir. 2007). But absent reasonable suspicion of separate criminal conduct, “an
officer may not conduct unrelated checks that extend the stop beyond the time
reasonably required to complete its original mission.” Soderman, 983 F.3d at 374.

      Sergeant Ravaska pulled Navarette over because she saw him driving without
a functioning headlamp. She spent the first 21 minutes of the stop attempting to
confirm Navarette’s identity, talking to him about the traffic violation and why he did
not have a driver’s license, registration, or proof of insurance, and offering
suggestions that would help him locate his license. All of these tasks were within the
mission of “address[ing] the traffic violation that warranted the stop,” Rodriguez, 575
U.S. at 354, and did not unnecessarily prolong Navarette’s detention. While it may
not always take an officer 21 minutes to address a traffic violation, the duration here
was justified by Navarette’s inability to produce the basic identifying information
Sergeant Ravaska requested and the time it took for her to address this issue. Up to
the point at which Sergeant Ravaska handcuffed Navarette, the stop was not
unlawfully extended beyond its traffic-related purposes.

     By the time Sergeant Ravaska handcuffed Navarette, however, she had moved
beyond addressing Navarette’s traffic offense and begun investigating “ordinary

                                         -6-
criminal wrongdoing.” Rodriguez, 575 U.S. at 355 (quoting City of Indianapolis v.
Edmond, 531 U.S. 32, 40–41 (2000)). Such an investigation must be supported by
reasonable suspicion or probable cause to believe that other crimes have occurred.
Rodriguez, 575 U.S. at 355 (holding that any investigation “aimed at detecting
evidence of ordinary criminal wrongdoing” that prolongs a traffic stop requires “the
reasonable suspicion ordinarily demanded to justify detaining an individual” (cleaned
up)); see also United States v. Chartier, 772 F.3d 539, 543 (8th Cir. 2014) (“If, during
the course of completing [routine tasks related to a traffic violation], the officer
develops reasonable suspicion that other criminal activity is afoot, the officer may
expand the scope of the encounter to address that suspicion.” (cleaned up)). At this
point, Sergeant Ravaska knew that Navarette was on federal probation for a firearm
offense, and she had seen a loaded gun magazine in plain view in the pocket of the
driver’s side door. A reasonable officer in her position could have concluded, despite
Navarette’s denials, that the magazine in the door was his and that the terms of his
probation likely prohibited him from possessing firearms and ammunition. Cf.
United States v. Blom, 242 F.3d 799, 808 (8th Cir. 2001) (“A state police officer who
knew Blom was a convicted felon would likely know it was a federal crime for him
to possess ammunition.”). Accordingly, her extension of the stop was properly
supported by “reasonable suspicion that other criminal activity [was] afoot.”
Chartier, 772 F.3d at 543; see United States v. Smith, 648 F.3d 654, 658 (8th Cir.
2011) (“Reasonable suspicion requires that the officers’ suspicion be based upon
particularized, objective facts which, taken together with rational inferences from
those facts, reasonably warrant suspicion that a crime has been committed.” (cleaned
up) (quoting United States v. Lopez-Mendoza, 601 F.3d 861, 865 (8th Cir. 2010)).

      Because the stop at no point fell afoul of the Fourth Amendment, the district
court did not err in denying Navarette’s motion to suppress the evidence gathered
from it.




                                          -7-
                                           B.

        Navarette additionally argues that the district court erred in allowing the
government to use his testimony from the suppression hearing to cross examine him
at trial. Because he did not object at the time, we review the district court’s decision
for plain error. United States v. Oslund, 453 F.3d 1048, 1059 (8th Cir. 2006).
Navarette therefore must show “(1) error, (2) that is plain, (3) that affects substantial
rights, and (4) that seriously affects the fairness, integrity, or public reputation of
judicial proceedings.” United States v. Bonnell, 932 F.3d 1080, 1082 (8th Cir. 2019)
(per curiam) (cleaned up).

       In Simmons v. United States, 390 U.S. 377 (1968), the Supreme Court held that
“when a defendant testifies in support of a motion to suppress evidence on Fourth
Amendment grounds, his testimony may not thereafter be admitted against him at trial
on the issue of guilt unless he makes no objection.” Id. at 394. While this rule
indisputably applies in instances in which the government attempts to use a
defendant’s suppression hearing testimony against him as substantive evidence of his
guilt, neither the Supreme Court nor this circuit has determined whether such
testimony can be used at trial for the purpose of impeachment. See United States v.
Salvucci, 448 U.S. 83, 93–94 (1980) (“This Court has not decided whether Simmons
precludes the use of a defendant’s testimony at a suppression hearing to impeach his
testimony at trial.”). A number of other circuits have weighed in on the issue,
however, and concluded that Simmons does allow this use. See, e.g., United States
v. Jaswal, 47 F.3d 539, 543 (2d Cir. 1995) (per curiam); United States v. Beltran-
Gutierrez, 19 F.3d 1287, 1291 (9th Cir. 1994); United States v. Quesada-Rosadal, 685
F.2d 1281, 1283 (11th Cir. 1982).

      Here, Navarette testified at trial that he was just test driving the car when
Sergeant Ravaska pulled him over and was unaware of the firearms it contained. In
response, the government confronted Navarette with contradictory statements he

                                          -8-
made at the suppression hearing about whether he purchased the car and how long he
had been driving it that night and asked if he remembered making those statements.
The government did not attempt to use these earlier statements “on the issue of guilt,”
Simmons, 390 U.S. at 394, or to prove that his account from the suppression hearing
represented what actually happened. Rather, it introduced his earlier statements to
undermine the jury’s confidence in Navarette as a witness—a purpose confirmed
during its closing argument, where it listed the contradictions only in the context of
urging the jury to consider Navarette’s credibility. Cf. Beltran-Gutierrez, 19 F.3d at
1289–90 (considering the government’s closing argument to help determine whether
its use of prior inconsistent statements from a suppression hearing was for impeach-
ment purposes). The government’s use of Navarette’s suppression hearing testimony
is therefore best considered impeachment evidence. In light of this circuit’s silence
on whether Simmons permits such a use and the affirmative answer from other
circuits that have addressed the question, we cannot say the district court’s decision
to allow the government to impeach Navarette at trial with his prior testimony was
plainly erroneous. Navarette’s argument on appeal is therefore unavailing.

                                         III.

      We affirm the judgment of the district court.
                      ______________________________




                                         -9-